DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2008/0266740 to Smith teaches combining power output from a plurality of redundant power supplies using an ORing element [0030].
US Pat No 9755454 to Reynov et al teaches a redundant power supply system that compares a voltage to a reference to detect errors [abstract].
US Pat No 8200990 to Dishman et al teaches selecting power buses between a plurality of parallel power supplies [abstract and fig. 2].
US Pat No 6664659 to Adi teaches a redundant power supply system that compares voltage to a reference value [abstract].
Applicants Admitted Prior Art teaches an ATX power supply that include multiple power rails for generating different voltages and wherein the ATX power supply is powered by redundant power sources [Fig 1].
The prior art of record does not teach or suggest either individually or in combination, combining power rails for two different voltages from two power supplies and comparing the like voltages together to detect failure of one of the power supplies based on a detected voltage difference between the compared voltages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/23/22